Title: Cash Accounts, December 1758
From: Washington, George
To: 



[December 1758]

What is known as General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers. (DLC:GW) includes GW’s personal accounts with individuals for the years 1750 to 1774. Interspersed in the ledger among the individual accounts are GW’s cash accounts in which he recorded his cash intake (“Cash”) and his cash expenditures (“Contra”). Except for letter-book copies of his letters to London merchants very little of what must have been an extensive correspondence between the time he left the Virginia Regiment in December 1758 and 1774 has survived. For this reason it seems useful to print month by month with some annotation the cash accounts for these years. GW followed the same form for his cash accounts, except in 1761 and 1762, with only minor variations. No attempt has been made to preserve variations in form such as placement of dates and the omission of zeros in the money amounts. Before this edition of GW’s Papers is complete, his ledgers will be edited and printed in their entirety.
 


Cash


Decr 9—
To Ditto [cash] of Lieutt Charles Smith
£28.16. 4



Contra


Decr 10—
By Ditto [Thomas Bishop] 21/.  My Waggoner John Adams 40/.
3. 1. 0



By Expens. at Wests 7/5.  Servants at Colo. Fx 7/6
15.11   



By Jno. Alton for Tom Brownley
5. 4. 0



By Jno. Alton 35/.
1.15. 0



By Miles Richardson
1.10. 0


Decr 19—
By Cash paid my [brother] Chs Washington
13. 0. 0


22—
By the Servants at Colo. Baylors 1/3  Exps. at Tods 5/
0. 6. 3


25—
By Exps. at Chizzels Ordy 5/.  Coach 2/6
0. 7. 6


27—
By Miles Richardson
2. 0. 0


